Citation Nr: 0912524	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-34 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for an eye disorder, on 
a direct basis and as secondary to service-connected 
disability.  

4.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for bilateral hearing loss.  

5.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
October 1962 to April 1963.  In addition, he had subsequent 
National Guard service, including two-week periods in July 
1963, July 1964, and July through August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Offices (ROs) in No. Little Rock, 
Arkansas, and in Nashville, Tennessee.  


FINDINGS OF FACT

1.  A right knee disorder was not shown in service or for 
many years thereafter; degenerative joint disease of the 
right knee is not related to active duty service or any 
incident therein.  

2.  A left knee disorder was not shown in service or for many 
years thereafter; degenerative joint disease of the left knee 
is not related to active duty service or any incident 
therein.  

3.  A chronic eye disorder is not currently shown.  

4.  In an unappealed May 2005 rating action, the RO continued 
previous denials of service connection for bilateral hearing 
loss and a back disorder.  

5.  Evidence received since May 2005, when viewed by itself 
or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claims for 
service connection for bilateral hearing loss or a back 
disorder.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated 
by, active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103(a), 5103A, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  A left knee disorder was not incurred in, or aggravated 
by, active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103(a), 5103A, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

3.  An eye disorder was not incurred in or aggravated by 
service, nor is it due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.310 (2008).  

4.  The May 2005 rating action, which continued previous 
denials of service connection for bilateral hearing loss and 
a back disorder, is final.  38 U.S.C.A. § 7105 (West 2002).  

5.  Additional evidence received since the May 2005 rating 
action is not new and material, and the requirements to 
reopen the claim for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  

6.  Additional evidence received since the May 2005 rating 
action is not new and material, and the requirements to 
reopen the claim for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Also, in the present case, the Veteran asserts that he has 
developed an eye disorder in part as a result of diabetes 
mellitus.  According to the applicable law and regulation, 
service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of:  (1)  a 
current disability; (2)  a service-connected disability; and 
(3)  a medical nexus establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, 
service connection is granted for aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An amendment to 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  As the Veteran in the present case filed 
his claim prior to that date, however, the older, more 
liberal version is applicable to the current appeal as the 
new version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.  

Regarding service in the National Guard or Reserves in 
particular, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated in 
the performance of ACDUTRA.  38 U.S.C.A. §§ 101(22), (24), 
(26), & (27), 106; 38 C.F.R. § 3.6(c) & (d).  

Bilateral Knee Claims.  In considering the matter of in-
service incurrence, the Board notes that service treatment 
records are negative for complaints or treatment referable to 
a chronic disability of either knee.  The report of the April 
1963 separation examination includes the notation, "joints-
arthritis."  However, the only joint discussed therein is 
the Veteran's left shoulder.  As such, the evidence does not 
support a finding that a chronic disability of either knee 
was shown during active duty.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with a chronic bilateral knee 
disorder, he sought treatment for knee pain in August 2004.  
An examination conducted at that time showed a Baker's cyst 
of his right knee.  Subsequently, in February 2005, 
degenerative joint disease of his knees was assessed.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active service (April 1963) and the initial 
reported symptoms related to bilateral knee pathology more 
than four decades later (August 2004).  As such, the evidence 
does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed degenerative joint disease of both knees 
to active duty, despite the Veteran's contentions to the 
contrary.  

Significantly, as discussed herein, service treatment records 
are negative for a chronic knee disorder, and the first 
evidence of diagnosed degenerative joint disease of the knees 
is dated in February 2005 (more than four decades after the 
Veteran's discharge from active service).  In addition, there 
is no medical opinion associating the currently-diagnosed 
degenerative joint disease of both of the Veteran's knees to 
his service.  

Eye Claim.  In considering the matter of in-service 
incurrence, the Board notes that service treatment records 
are negative for complaints or treatment referable to a 
chronic eye disorder.  As such, the evidence does not support 
a finding that a chronic eye disorder was shown during active 
duty.  

Post-service medical records reflect the Veteran's complaints 
of blurred vision since August 2004.  Multiple examinations 
of his eyes have been negative, except for findings of 
decreased vision (in August 2004), vision loss (in February 
2005), and presbyopia (in March 2007).  

To the extent that the Veteran claims an eye disorder as a 
refractory error, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) at 1.  Therefore, 
a claim of defective vision is simply a refractory error of 
the eyes, and a claim on this basis is denied.  

Without a finding that the Veteran has a chronic eye 
disorder, service connection for such a disorder cannot be 
awarded on any bases (to include direct or secondary).  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability, there can be no 
valid claim).  Consequently, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for an eye disorder, and the reasonable doubt 
doctrine is not for application.  

In reaching these decisions, the Board has considered the 
Veteran's assertions of a continuity of knee and visual 
symptoms since service.  Indeed, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued knee and visual symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, post-service evidence does 
not reflect a diagnosis of degenerative joint disease of the 
knees until more than four decades after service and is 
absent of a diagnosed chronic eye disorder other than 
refractive error.  

The Board has weighed the Veteran's statements as to 
continuity of knee symptoms against the absence of documented 
complaints or treatment for many years following active duty 
discharge and has weighed his contention regarding a 
continuity of visual problems against the absence of a 
documented diagnosed chronic eye disorder other than 
refractive error and finds his recollections as to symptoms 
experienced in the distant past, made in connection with 
claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Also in reaching these decisions, the Board has also 
considered the lay statements of record.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because such actions come to him through his senses and, as 
such, require only personal knowledge rather than medical 
expertise.  See Layno, 6 Vet. App. at 470.  However, knee 
pathology, identified as degenerative joint disease, is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims folder.  As such, the Board finds 
these records to be more probative than the Veteran's 
subjective assertions of diagnoses of bilateral knee 
disabilities and a chronic eye disorder related to service.  
See Cartright, 2 Vet. App. at 25 (interest in the outcome of 
a proceeding may affect the credibility of testimony).  

Consequently, in light of the above discussion and, in 
particular, in view of the lack of competent evidence 
associating the currently-diagnosed degenerative joint 
disease of the knees with service and in the absence of 
competent evidence of a diagnosed chronic eye disorder other 
than refractive error, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for such disorders.  There is, therefore, 
no doubt to be otherwise resolved.  As such, the appeals are 
denied.  

New And Material

By a May 2005 rating action, the RO continued previous 
denials of service connection for bilateral hearing loss and 
a back disorder.  Service treatment records from the 
Veteran's ACDUTRA period were negative for complaints, or 
findings, referable to hearing impairment and a chronic back 
disorder.  

A periodic Reserve examination conducted in December 1965 
(not during a period of National Guard service), reflected 
bilateral hearing impairment as well as back pain from an 
injury that had occurred four years earlier.  A December 1989 
VA examination reflected bilateral sensorineural hearing loss 
but no back pathology.  Subsequent medical records confirm 
bilateral sensorineural hearing loss and diagnosed 
degenerative disc disease with disc narrowing at the L5-S1 
level by X-rays in June 2001.  

As the claims folder contain no competent evidence of an 
association between bilateral sensorineural hearing loss or 
degenerative disc disease with disc narrowing at the L5-S1 
level and the Veteran's period of ACDUTRA, the RO, in May 
2005, continued previous denials of service connection for 
such disabilities.  Because the Veteran did not initiate an 
appeal of the May 2005 decision, that determination became 
final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Bilateral Hearing Loss Claim.  As noted above, at the time of 
the May 2005 rating action, there was no competent evidence 
of an association between the diagnosed bilateral 
sensorineural hearing loss and the Veteran's period of 
ACDUTRA.  Thus, the RO continued previous denials of service 
connection for such a disorder.  

Additional evidence received since that the May 2005 rating 
action includes the Veteran's continued assertions that he 
developed bilateral hearing loss as a result of the artillery 
noise to which he was exposed during his ACDUTRA.  However, 
none of the post-service medical records received since the 
RO's prior decision in May 2005 reflect treatment for, or 
evaluation of, bilateral hearing loss.  

Significantly, this evidence (to include the Veteran's 
assertions and his post-service medical records), which were 
received since the May 2005 rating action, does not provide 
competent evidence of an association between bilateral 
hearing loss and ACDUTRA.  Thus, the additional evidence 
received since the last prior final denial of service 
connection for bilateral hearing loss in May 2005 is not 
probative and does not raise a reasonable possibility of 
substantiating the claim for service connection for such a 
disorder.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial of 
service connection for bilateral hearing loss in May 2005 is 
not new and material, as contemplated by the pertinent law 
and regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for such a disorder.  

Back Claim.  As noted above, at the time of the May 2005 
rating action, there was no competent evidence of an 
association between degenerative disc disease with disc 
narrowing at the L5-S1 level and the Veteran's period of 
ACDUTRA.  Thus, the RO continued a previous denial of service 
connection for such a disorder.  

Additional evidence received since that the May 2005 rating 
action includes the Veteran's continued assertions that he 
developed a back disorder as a result of an injury that he 
sustained during ACDUTRA.  While the post-service medical 
records received since the May 2005 decision reflect 
continued treatment for a back disorder (which is manifested 
by chronic low back pain), the reports do not provide 
competent evidence of an association between such a disorder 
and the Veteran's ACDUTRA.  In fact, these additional medical 
records include reference to the Veteran's admission that he 
sustained an injury to his back when he was employed as a 
civilian machinist in 1989.

Thus, the additional evidence received since the last prior 
final denial of service connection for a back disorder in May 
2005 is not probative and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for such a disorder.  The Board concludes that the 
additional evidence received since the last prior final 
denial of service connection for a back disorder in May 2005 
is not new and material, as contemplated by the pertinent law 
and regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for such a disorder.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Service Connection Claims.  Here, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in February 
2006 (regarding his eye claim) and in November 2006 and 
January 2007 (concerning his bilateral knee claim) that fully 
addressed all notice elements and were sent prior to the 
respective initial RO decisions in these matters.  The 
letters informed him of what evidence was required to 
substantiate these service connection issues and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the November 
2006 and January 2007 correspondence, the RO provided the 
Veteran with notice of what type of information and evidence 
was needed to establish disability ratings as well as notice 
of the type of evidence necessary to establish effective 
dates.  With that correspondence, the RO effectively 
satisfied the remaining notice requirements with respect to 
the service connection claims on appeal.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claims on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained, and associated 
with the claims folder, copies of records of in-service and 
pertinent VA post-service treatment that he received.  Also, 
although he initially requested a personal hearing conducted 
before a Veterans Law Judge (VLJ), he failed to report for 
the hearing scheduled in August 2008.  

Given the absence of competent evidence of a chronic 
bilateral knee disorder until many years after service as 
well as the lack of competent evidence of a 
currently-diagnosed chronic eye disorder, a remand for VA 
examinations pertinent to those claims would unduly delay 
resolution.  The Board finds, therefore, that the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to these service connection 
claims on appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these service 
connection claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New And Material Claims.  With regard to the new and material 
aspect of the Veteran's bilateral hearing loss and back 
claims, the Board notes that VA must notify him of both the 
evidence and information that is necessary to reopen the 
claims and of the evidence and information that is necessary 
to establish entitlement to the underlying claims for the 
benefits that are being sought.  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this case, the notice letter provided to the Veteran in 
January 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why his bilateral 
hearing loss and back claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denials.  

Next, VA has a duty to assist the Veteran in the development 
of these claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the RO obtained copies of records of in-service and 
pertinent VA post-service medical care that the Veteran had 
received.  In addition, he was provided an opportunity to set 
forth his contentions during a hearing before a VLJ but 
failed to report to the hearing scheduled in August 2008.  
The Board acknowledges that he has not been accorded VA 
examinations pertinent to his bilateral hearing loss and back 
claims.  

Importantly, however, a specific VA medical 
opinion/examination is not needed to consider whether he has 
submitted new and material evidence.  Rather, as has been 
accomplished here, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  

Consequently, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the bilateral hearing 
loss and back claims that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his bilateral hearing loss and back claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for an eye disorder, on a direct basis and 
as secondary to service-connected disability, is denied.  

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
bilateral hearing loss, is denied.  

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
back disorder, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


